 

 

 

Exhibit 10.1

EMPLOYMENT AGREEMENT

 

 

This AGREEMENT (“Agreement”) is made as of March 1, 2012 (the “Effective Date”),
by and between The Oneida Savings Bank (the “Bank”), a New York chartered
savings bank, Michael R. Kallet, an individual residing in Oneida, New York,
(“Executive”) and Oneida Financial Corp. (the “Company”), a Maryland corporation
and the holding company of the Bank, as guarantor. The Bank and Company are
collectively referred to as the “Employer”.

 

WHEREAS, Executive and the Board of Directors of the Bank desire to enter into
an agreement setting forth the terms and conditions of Executive’s employment
and provide for the continued service of the Executive; and

 

WHEREAS, the Bank recognizes the importance of Executive to the Bank’s
operations, and desires to assure the continuity of its management and enable
the Executive to devote his full attention to management responsibilities when
faced with a possible change in control of the Bank or the Company.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, it is hereby agreed as follows:

 

1. Employment.

 

(a) Term. The term of the Executive’s employment under this Agreement shall
begin as of the date first above written and shall continue for a period of
twenty-four (24) full calendar months (the “Initial Term”) thereafter.
Commencing on the first anniversary date of this Agreement, and continuing at
each anniversary date thereafter, this Agreement shall renew for an additional
twelve (12) months such that the remaining term shall be twenty-four (24) full
calendar months. On an annual basis following the Initial Term, the Compensation
Committee will conduct a comprehensive performance evaluation and review of the
Executive for purposes of determining whether to extend this Agreement. If the
decision of the Compensation Committee is not to renew the Agreement, then the
Compensation Committee shall provide the Executive with a written notice of
non-renewal (“Non-Renewal Notice”) at least ten (10) days and not more than
thirty (30) days prior to any anniversary date. The Non-Renewal Notice will
provide that this Agreement shall cease at the end of twenty-four (24) months
following such anniversary date. The Initial Term and any renewal term are
collectively referred to herein as the “Employment Term.”

 

(b) Duties. The Executive shall serve as Chief Executive Officer of the Bank and
President and Chief Executive Officer of the Company during the Employment Term
and shall have such responsibilities, duties and authority as is customary for
persons serving in similar chief executive officer positions and as may from
time to time be reasonably assigned by the respective Boards of the Employer. As
Chief Executive Officer of the Company and the Bank, the Executive shall be
responsible for implementing the policies of the Board of Directors of the
Company and the Board of Directors of the Bank, and shall report to such
respective Boards, as applicable. In such capacity, Executive agrees to
discharge his duties to the best of his abilities and to devote substantially
all of his working time and attention to the performance of his duties under
this Agreement. During the Employment Term, there shall be no material decrease
in the duties and responsibilities of the Executive other than as provided
herein, unless the parties otherwise agree in writing. During the Employment
Term, the Executive shall not be required to relocate, without his consent, his
place of employment to a location more than 25 miles away from the Employer’s
Oneida, New York location to perform his duties hereunder, except for reasonably
required travel by the Executive on the business of the Employer. The Executive
may affiliate with professional associations, business and civic organizations
in support of his role as Chief Executive Officer, provided that Executive’s
involvement in such activities does not adversely affect the performance of his
duties on behalf of the Company or the Bank or the reputation of the Company or
Bank.

 

 

 



2. Compensation and Benefits.

 

(a) Base Salary. The Executive shall initially be paid a base salary at an
annualized rate of $375,000.00 (as may be adjusted from time to time in
accordance with this Agreement, “Base Salary”), payable in accordance with the
Employer’s regular payroll practices for its employees. On an annual basis, the
Executive’s Base Salary shall be reviewed by the Employer and may be increased
in the discretion of the Board of Directors and Compensation Committee of the
Employer. In reviewing the Executive’s Base Salary, the Board of Directors of
the Employer shall consider the Executive’s performance, scope of
responsibility, and such other matters as the Board of Directors or the
Compensation Committee of the Board deems appropriate. The Base Salary of the
Executive shall not be decreased at any time during the current Employment Term
from the amount then in effect, unless the Executive otherwise agrees in
writing. The Executive shall also be entitled to receive fees for serving as a
director of the Bank, except that Executive shall not be paid fees for
attendance at committee meetings.

 

(b) Bonuses and Incentive Compensation. The Executive shall be eligible to
participate in an equitable manner with all other employees of the Employer in
any bonus or other incentive programs (including any stock option or equity
compensation plans) as may be authorized, declared and paid by the Boards of
Directors of the Employer. This provision shall not preclude the grant of any
other bonus or compensation to the Executive as determined by the Board of
Directors of the Employer. Payment of a bonus to the Executive pursuant to this
Section 2(b), if applicable, shall be made no later than March 15 of the
calendar year immediately following the year in which the performance bonus was
earned.

 

(c) Benefit Plans. The Executive shall be eligible to participate in any
employee pension benefit plans (as that term is defined under Section 3(2) of
the Employee Retirement Income Security Act of 1974, as amended), group life
insurance plans, medical plans, dental plans, long-term disability plans, and
other fringe benefit plans or programs maintained by the employer for the
benefit of its employees (“Benefit Plans”). The Executive’s participation in any
such benefit plans and programs (before or after termination) shall be based on,
and subject to satisfaction of, the eligibility requirements and other
conditions of such plans and programs notwithstanding any provisions of this
Agreement. The Executive shall be entitled to such supplemental benefits as set
forth on the attached Exhibit A to this Agreement, which may be amended from
time-to-time upon the mutual agreement of Executive and Employer.

 

 

 



(d) Expenses. The Executive is authorized to incur reasonable expenses in the
performance of his duties hereunder, including the costs of business
entertainment, travel, and attendance at meetings. The Employer shall reimburse
the Executive for all such expenses promptly upon periodic presentation by the
Executive of an itemized account of such expenses. All reimbursements pursuant
to this Section 2(d) shall be paid promptly by the Employer and in any event no
later than March 15 of the year immediately following the year in which the
expense was incurred.

 

(e) Other Benefits. During the period of employment, the Executive shall also be
entitled to receive the following benefits:

 

(i) Paid vacation in accordance with the Employer’s Employee Handbook;

 

(ii) Reasonable sick leave consistent with the Bank’s policy in that regard for
other executive officers; and

 

(iii) Reimbursement of fees or dues (but not personal expenses) for up to two
club memberships of the Executive at dining or country clubs as may be
beneficial to the Executive’s role with the Bank. The choice of clubs shall be
subject to review and disapproval by the Board of Directors of the Bank at any
time.

 

(iv) Use of a Bank owned or leased vehicle of type commensurate with the
Executive’s duties and role with the Bank as reviewed and approved by the Board
of Directors.

 

(f) Exclusivity of Salary and Benefits. Executive shall not be entitled to any
payments or benefits other than those provided under this Agreement or referred
to in Exhibit A.

 

3. Termination.

 

Prior to a Change of Control, the Executive’s employment by the Employer shall
be subject to termination as follows:

 

(a) Voluntary Termination. The Executive may terminate this Agreement upon not
less than 60 days prior written notice delivered to the Employer, in which event
the Executive shall be entitled only to the compensation and benefits the
Executive has earned or accrued through the date of termination. Employer may
appropriately adjust Executive’s duties upon notice of such termination.

 

(b) Termination Upon Death. This Agreement shall terminate upon the Executive’s
death. In the event this Agreement is terminated as a result of the Executive’s
death, the Employer shall continue payments of the Executive’s Base Salary and
payments related to Executive’s participation in the Benefit Plans which would
have otherwise been due for a period of 90 days following the Executive’s death
to the Executive’s estate or designated beneficiaries. Such continued payment of
Base Salary shall be made in accordance with the regular payroll practices of
the Employer.

 

 

 



(c) Termination Upon Disability. Termination of Executive’s employment based on
“Disability” shall be construed to comply with Section 409A of the Internal
Revenue Code and shall be deemed to have occurred if: (i) Executive is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months; (ii) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death, or last for a continuous period of not less than 12
months, Executive is receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Bank or the Company; or (iii) Executive is determined to be totally disabled
by the Social Security Administration.

 

The Employer may terminate this Agreement upon the Executive’s Disability. Once
the Executive is determined to be Disabled, the Executive shall be entitled to
100% of the Executive’s Base Salary and continued benefits under the Benefit
Plans otherwise payable during that period, reduced by any other
Employer-provided benefits to which the Executive may be entitled with respect
to such Disability (including, but not limited to, benefits provided under any
disability insurance policy or program, worker’s compensation law, or any other
benefit program or arrangement). Such continued payment of Base Salary shall be
paid to the Executive in accordance with the regular payroll practices of the
Employer for period of one year following the date on which the Executive is
determined to be Disabled.

 

(d) Termination for Cause. The Employer may terminate the Executive’s employment
for Cause by written notice to the Executive. For purposes of this Agreement,
“Cause” shall mean the Executive’s (1) personal dishonesty, incompetence, or
willful misconduct; (2) breach of fiduciary duty involving personal profit or
intentional failure to perform material stated duties; (3) willful violation of
any law, rule, or regulation (other than traffic violations or similar
offenses); (4) being a specific subject of a final cease and desist order from,
written agreement with, or other order or supervisory direction from, any
federal or state regulatory authority; or (5) conviction or indictment of
Executive for a felony or any misdemeanor involving moral turpitude, deceit,
dishonesty or fraud. In determining incompetence, the acts or omissions shall be
measured against standards generally prevailing in the financial institutions
industry; provided, it shall be the burden of the Employer to establish the
alleged acts and omissions and the prevailing nature of the standards the
Employer shall have alleged are violated by such acts and/or omissions.

 

Notwithstanding any other term or provision of this Agreement to the contrary,
if the Executive’s employment is terminated for Cause, the Executive shall
forfeit all rights to payments and benefits otherwise provided pursuant to this
Agreement; provided, however, that Base Salary shall be paid through the date of
termination.

 

(e) Termination Without Cause. The Employer may terminate the Executive’s
employment for reasons other than Cause upon not less than 60 days prior written
notice delivered to the Executive, in which event the Employer shall (i) pay to
the Executive within 30 days of the date of termination the following a lump sum
payment equal to the unpaid Base Salary that would have been paid to or earned
by the Executive pursuant to this Agreement, if the Executive had remained
employed under the terms of this Agreement through the end of the Employment
Term, or for a period of six months following the date of termination, whichever
period is longer and (ii) continue payments related to Executive’s participation
in any medical, dental and life insurance benefit plans at the same levels that
existed prior to the termination for a period of 18 months following the
termination date. If the Executive terminates his employment with the Employer
during the Employment Term for “Good Reason” (defined in Section 4(d) below),
other than following a Change of Control, such termination shall be deemed to
have been a termination by the Employer of the Executive’s employment without
Cause, and the Executive shall be entitled to the benefits provided in this
Section 3(e).

 

 

 



Notwithstanding the foregoing, if Executive’s employment ends for reasons other
than Cause and under circumstances that entitled the Executive to payments and
benefits under Section 4(a) of this Agreement (regarding a “Change of Control”),
then amounts that may be payable under this paragraph 3(e) shall be reduced by
payments made to Employee under Section 4(a).

 

(f) Change of Control. If the Executive’s employment by the Employer shall cease
for any reason other than Cause, death or disability of Executive, or
termination for Good Reason by Executive within six months prior to, or 12
months following, a Change of Control that occurs during the Employment Term,
the provisions of Section 4 below shall apply even if the Employment Term under
this Agreement has expired.

 

(g) Resignation. Effective upon the Executive’s termination of employment for
any reason, the Executive hereby resigns from any and all offices and positions
(including any director positions) related to the Executive’s employment with
the Employer and any subsidiaries or affiliates thereof, and held by the
Executive at the time of termination.

 

(h) Regulatory Limits. Notwithstanding any other provision in this Agreement,
(i) the Employer may terminate or suspend this Agreement and the employment of
the Executive hereunder, as if such termination were for Cause under Section
3(d) hereof, to the extent required by applicable Federal or state law related
to banking, deposit insurance or bank or savings institution holding companies
or by regulations or orders issued by the Federal Deposit Insurance Corporation
or any other state or federal banking regulatory agency having jurisdiction over
the Company or the Bank and (ii) no payment shall be required to be made to or
for the benefit of the Executive under this Agreement to the extent such payment
is prohibited by applicable law, regulation or order issued by a banking agency
or a court of competent jurisdiction; provided that it shall be the Employer’s
burden to establish that any such action was so required.

 

(i) Excess Payments. Notwithstanding the foregoing, in the event the Executive
is a Specified Employee (as defined herein), then, solely, to the extent
required to avoid penalties under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), the Executive’s payments shall be delayed until
the first day of the seventh month following the Executive’s Separation from
Service (as defined below). A “Specified Employee” shall be interpreted to
comply with Section 409A of the Code and shall mean a key employee within the
meaning of Section 416(i) of the Code (without regard to paragraph 5 thereof),
but an individual shall be a “Specified Employee” only if the Bank or Company is
or becomes a publicly traded company.

 

 

 



4. Termination Following a Change of Control.

 

(a) Subject to the limits set forth in Section 4(b), in the event the Employer
terminates the Executive’s employment for reasons other than Cause, death or
disability of Executive, or the Executive terminates employment with Good
Reason, in either case within six months prior to, or 12 months after, a Change
of Control, the Employer shall, within 30 days of termination, (i) pay to the
Executive a lump sum cash payment equal to 2.99 times the average annual
compensation paid to the Executive by Employer and included in the Executive’s
gross income for income tax purposes during the five full calendar years, or
shorter period of employment, that immediately precede the year during which the
Change of Control occurs, and (ii) provide for Executive’s continued
participation in any medical, dental and life insurance benefit plans on
substantially the same terms in existence at the time of termination for a
period of 18 months following the termination date.

 

(b) Limitation. Notwithstanding anything in this Agreement to the contrary, in
the event that the amount payable to the Executive pursuant to Section 4(a)
above, when added to all other amounts paid or to be paid to, and the value of
all property received or to be received by the Executive in anticipation of or
following a Change of Control, whether paid or received pursuant to this
Agreement or otherwise (such other amounts and property being referred to herein
as “Other Change in Control Payments”), would constitute an excess parachute
payment within the meaning of Section 280G of the Code (or any successor or
renumbered section), then the amount payable pursuant to Section 4(a) of this
Agreement shall be reduced to the maximum amount which, when added to such Other
Change in Control Payments, would not constitute an excess parachute payment.
The allocation of any reduction required by this subparagraph among various
payments shall be made based on the directions of the Executive, provided
however that if it is determined that such election by the Executive shall be in
violation of Section 409A of the Code, the allocation of the required reduction
shall be applied pro-rata to the various payments.

 

(c) For purposes of this Agreement, a “Change of Control” shall mean:

 

(1) Acquisition of Significant Share Ownership: The acquisition by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 25% or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (1), the following acquisitions
shall not constitute a Change of Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company,
the Bank or any other corporation controlled by the Company or (iv) any
acquisition by any corporation pursuant to a transaction that complies with
clauses (i), (ii), and (iii) of subsection (3) of this Section 4(c); or

 

 

 



(2) Change in Board Composition: Individuals who, as of the date hereof,
constitute the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason to constitute at least a majority of such Board of Directors (the
“Company Board”); provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by
Company shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Company Board; or

 

(3) Merger with Third Party: Consummation of reorganization, merger or
consolidation of the Company with another entity (a “Business Combination”),
unless, following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, (ii) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company, the Bank, such
corporation resulting from such Business Combination or a corporation controlled
by any of them) beneficially owns, directly or indirectly, 25% or more of the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, providing for such Business Combination; or

 

(4) Sale of Assets: The Company sells or deposes of all or substantially all of
its assets to a third party.

 

(d) “Good Reason” shall mean the Executive’s resignation from the Bank’s employ
upon any of the following, unless consented to by Executive:

 

(1) failure to appoint Executive to the position set forth in Section 1, or a
material change in Executive’s function, duties, or responsibilities, which
change would cause Executive’s position to become one of lesser responsibility,
importance, or scope from the position and responsibilities described in Section
1, to which Executive has not agreed in writing (and any such material change
shall be deemed a continuing breach of this Agreement by the Bank);



 

 

 

(2) a relocation of Executive’s principal place of employment to a location that
is more than 25 miles from the location of the Bank’s principal executive
offices as of the date of this Agreement;

 

(3) a material reduction in the benefits and perquisites, including Base Salary,
to Executive from those being provided as of the Effective Date (except for any
reduction that is part of a reduction in pay or benefits that is generally
applicable to officers or employees of the Bank);

(4) a liquidation or dissolution of the Bank;

 

(5)      a material breach of this Agreement by the Bank.

 

Upon the occurrence of any event described in clause above, Executive shall have
the right to elect to terminate his employment under this Agreement by
resignation upon not less than thirty (30) days prior written notice given
within a reasonable period of time (not to exceed ninety (90) days) after the
event giving rise to the right to elect, which termination by Executive shall be
an Event of Termination. The Bank shall have at least 30 days to remedy any
condition set forth in clause (d) (1)-(5), provided, however the Bank shall be
entitled to waive such period and make an immediate payment hereunder.

 

(e) Excess Payments. Notwithstanding the foregoing, in the event the Executive
is a Specified Employee (as defined herein), then, solely, to the extent
required to avoid penalties under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), the Executive’s payments shall be delayed until
the first day of the seventh month following the Executive’s Separation from
Service (as defined below). A “Specified Employee” shall be interpreted to
comply with Section 409A of the Code and shall mean a key employee within the
meaning of Section 416(i) of the Code (without regard to paragraph 5 thereof),
but an individual shall be a “Specified Employee” only if the Bank or Company is
or becomes a publicly traded company.

 

5. Covenants.

 

(a) Confidentiality. The Executive shall not, without the prior written consent
of the Employer, disclose or use in any way, either during the Employment Term
or thereafter, except as required in the course of his employment by Employer,
any confidential business or technical information or trade secret acquired in
the course of the Executive’s employment by the Employer. The Executive
acknowledges and agrees that it would be difficult to fully compensate the
Employer for damages resulting from the breach or threatened breach of the
foregoing provision and, accordingly, that the Employer shall be entitled to
temporary preliminary injunctions and permanent injunctions to enforce such
provision. This provision with respect to injunctive relief shall not, however,
diminish the Employer’s right to claim and recover damages. The Executive
covenants to use his best efforts to prevent the publication or disclosure of
any trade secret or any confidential information concerning the business or
finances of Employer or Employer’s affiliates, or any of their dealings,
transactions or affairs which may come to the Executive’s knowledge in the
pursuance of his duties or employment.

 

 

 



(b) No Competition. The Executive’s employment is subject to the condition that
during the term of his employment hereunder and for a period of 24 months
following the date his employment ceases for any reason, the Executive (i) shall
not, directly or indirectly, own, manage, operate, control or participate in the
ownership, management, operation or control of, or be connected as an officer,
employee, partner, director, individual proprietor, lender, consultant or
otherwise with, or have any financial interest in, or aid or assist anyone else
in the conduct of, any entity or business (a “Competitive Operation”) which
competes in the banking industry or with any other business conducted by the
Employer or by any group, affiliate, division or subsidiary of the Employer, in
Madison, Oneida or Onondaga County, (ii) will refrain from directly or
indirectly employing, attempting to employ, recruiting or otherwise soliciting,
inducing or influencing any person to leave employment with the Employer; and
(iii) will refrain from soliciting or encouraging any customer to terminate or
otherwise modify adversely its business relationship with the Employer. The
Executive shall fully advise the Employer as to any activity, interest, or
investment the Executive may be involved in that might violate the terms of this
paragraph upon the request of Employer.

 

(c) Termination of Payments. Upon the breach by the Executive of any covenant
under this Section 5, the Employer may terminate, offset and/or recover from the
Executive immediately any and all benefits paid to the Executive pursuant to
this Agreement, in addition to any and all other remedies available to the
Employer under the law or in equity.

 

(d) Modification. Although the parties consider the restrictions contained in
this Section 5 reasonable as to protected business, duration, and geographic
area, in the event that any court of competent jurisdiction deems them to be
unreasonable, then such restrictions shall apply to the broadest business,
longest period, and largest geographic territory as may be considered reasonable
by such court, and this Section 5, as so amended, shall be enforced.

 

(e) Other Agreements. The Executive represents and warrants that neither the
Executive's employment with the Employer nor the Executive’s performance of his
obligations hereunder will conflict with or violate the Executive’s obligations
under the terms of any agreement with a previous employer or other party
including agreements to refrain from

competing, directly or indirectly, with the business of such previous employer
or any other party.

 

6. Miscellaneous.

 

(a) Withholding. The Employer shall deduct and withhold from compensation and
benefits provided under this Agreement all necessary income and employment taxes
and any other similar sums required by law to be withheld.

 

(b) Rules, Regulations and Policies. The Executive shall use his best efforts to
abide by and comply with all of the rules, regulations, and policies of the
Employer, including without limitation the Employer's policy of strict adherence
to, and compliance with, any and all requirements of the banking, securities,
and antitrust laws and regulations.

 

(c) Return of Employer's Property. After the Executive has received notice of
termination or at the end of his period of employment with Employer, whichever
first occurs, the Executive shall immediately return to Employer all documents
and other property in his possession belonging to Employer.

 

 

 



(d) Construction and Severability. The invalidity of anyone or more provisions
of this Agreement or any part thereof, all of which are inserted conditionally
upon their being valid in law, shall not affect the validity of any other
provisions to this Agreement; and in the event that one or more provisions
contained herein shall be invalid, as determined by a court of competent
jurisdiction, this Agreement shall be construed as if such invalid provisions
had not been inserted.

 

(e) Governing Law. This Agreement shall be governed by the laws of the United
States, where applicable, and otherwise by the laws of the State of New York
other than the choice of law rules thereof.

 

(f) Assignability and Successors. This Agreement may not be assigned by the
Executive or the Employer, except that this Agreement shall be binding upon and
shall inure to the benefit of the successor of the Employer through merger or
corporate reorganization.

 

(g) Jurisdiction and Venue. The jurisdiction of any proceeding between the
parties arising out of, or with respect to, this Agreement shall be in a court
of competent jurisdiction in New York State, and venue shall be in Madison or
Onondaga County. Each party shall be subject to the personal jurisdiction of the
courts of New York State.

 

(h) Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Syracuse, New York in accordance with the rules of the AAA,
including, but not limited to, the rules and procedures applicable to the
selection of arbitrators. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. Notwithstanding the
foregoing, this Section shall not preclude either party from pursuing a court
action for the sole purpose of obtaining a temporary restraining order or a
preliminary injunction in circumstances in which such relief is appropriate;
provided that any other relief shall be pursued through an arbitration
proceeding pursuant to this Section.

 

(i) Entire Agreement; Amendment. This Agreement constitutes the entire
understanding and Agreement between the parties with respect to the subject
matter hereof and shall supersede all prior understandings and agreements. This
Agreement cannot be amended, modified, or supplemented in any respect, except by
a subsequent written agreement entered into by the parties hereto.

 

 

 



(j) Separation from Service. Notwithstanding anything else in this Agreement to
the contrary, Executive’s employment shall not be deemed to have been terminated
unless and until Executive has a Separation from Service within the meaning of
Section 409A of the Code. For purposes of this Agreement, a “Separation from
Service” shall have occurred if the Employer and the Executive reasonably
anticipate that either no further services will be performed by the Executive
after the date of the termination (whether as an employee or as an independent
contractor) or the level of further services performed is less than 50% of the
average level of bona fide services in the 36 months immediately preceding the
termination. For all purposes hereunder, the definition of Separation from
Service shall be interpreted consistent with Treasury Regulation Section
1.409A-1(h)(ii).

 

[Signature Page to Follow]

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

  THE ONEIDA SAVINGS BANK               By: /s/ Rodney D. Kent     Rodney D.
Kent     Chairman of the Executive Committee               By: /s/ Patricia D.
Caprio     Patricia D. Caprio     Chairperson of Compensation Committee        
ONEIDA FINANCIAL CORP.               By: /s/ Richard B. Myers     Richard B.
Myers     Chairman               By: /s/ Patricia D. Caprio     Patricia D.
Caprio     Chairperson of Compensation Committee         EXECUTIVE:            
  /s/ Michael R. Kallet   Michael R. Kallet

 

 

 

Exhibit A





 

 

SUPPLEMENTAL BENEFITS

 

In accordance with Section 2(c) of the Employment Agreement, dated March 1, 2012
between Michael R. Kallet, The Oneida Savings Bank and Oneida Financial Corp.
(the “Employment Agreement”), this Exhibit contains the exclusive listing of
supplemental benefits which the Executive is entitled to in addition to the
compensation and benefits expressly referenced in the Employment Agreement. This
Exhibit may be amended from time-to-time upon the mutual agreement of the
Executive and the Compensation Committee and board of directors of Employer.

 

 1. Supplemental Life Insurance – The Company will provide the Executive with
    additional term life insurance to supplement the group coverage provided to
    all employees of the Company, the cost of this policy to be paid by the
    Company with the Executive responsible for the personal income tax
    consequences of the additional benefit. The Company provides a group plan
    with a maximum death benefit of $250,000.00. The additional term life
    insurance provided under this agreement is a supplement to the group term
    life insurance provided to all employees to provide an overall benefit to
    the Executive equal to three and one-half times Base Salary with a combined
    benefit cap of $1,500,000.00.
 2. Supplemental Long-Term Disability Insurance – The Company will provide the
    Executive with a long-term disability policy to supplement the group
    coverage provided to all employees of the Company. The group coverage
    provides a benefit equal to two-thirds of Base Salary with a maximum benefit
    of $10,000.00 per month. The supplemental long-term disability insurance
    will wrap the current group policy to provide an overall benefit to the
    Executive equal to two-thirds of Base Salary without a benefit cap. The cost
    of this benefit to be paid by the Company.

 

 

 

 

 

 

 

 

 

 



 

